Appeal from order, Supreme Court, New York County (John Cataldo, J.), entered on or about April 28, 2003, which denied relator’s petition for a writ of habeas corpus and dismissed the proceeding, unanimously dismissed, without costs.
Relator’s claim of excessive bail is moot since the pretrial bail rulings relator now challenges ceased to have any effect once relator was remanded upon her conviction after retrial in the underlying criminal action (see People ex rel. England v Warden, 39 AD2d 778 [1972]). Relator’s remaining contentions may not be raised by way of habeas corpus (People ex rel. Keitt v McMann, 18 NY2d 257, 262 [1966]) and, in any event, they involve matters outside the instant record on appeal. Concur—Mazzarelli, J.P., Saxe, Friedman, Marlow and Gonzalez, JJ.